



Exhibit 10.1


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of May 26, 2016 by and among THE TRAXIS GROUP B.V., a limited liability company
existing under the Laws of the Netherlands (the “Seller”), with a mailing
address c/o Cerberus Capital Management, L.P., 875 Third Avenue, 11th Floor, New
York, New York 10022, BLUE BIRD CORPORATION, a Delaware corporation (the
“Company”), with executive offices located at 402 Blue Bird Boulevard, Fort
Valley, Georgia 31030, and ASP BB Holdings LLC, a Delaware limited liability
company (the “Purchaser”), with a mailing address c/o American Securities LLC,
299 Park Avenue, 34th Floor, New York, New York 10171.
W I T N E S S E T H:
WHEREAS, the Seller is the owner of Twelve Million (12,000,000) shares of common
stock, par value $.0001 per share (the “Transaction Shares”), of the Company;


WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Transaction Shares, subject to the terms and
conditions set forth in this Agreement;


WHEREAS, the Seller and the Purchaser desire to enter into this Agreement to set
forth all of the mutual understandings and agreements reached by and between
them with respect to the purchase and sale of the Transaction Shares and the
various matters related thereto, all as more particularly set forth herein; and


WHEREAS, contemporaneous with the execution of this Agreement, the Purchaser and
the Company have entered into a stockholder agreement, a copy of which has been
delivered to the Seller (the “Stockholder Agreement”),


NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


Section 1.Purchase and Sale of Transaction Shares at the Initial Closing;
Purchase Price Payable at the Initial Closing.


(a)Initial Transaction. Subject to the terms and conditions of this Agreement,
the Seller hereby agrees to sell, convey, assign and deliver to the Purchaser at
the Initial Closing (as defined below), free and clear of all Encumbrances and
Transfer Restrictions (each as defined in Section 11 of this Agreement) other
than the Permitted Restrictions (as defined in Section 3(c) of this Agreement),
and the Purchaser hereby agrees to purchase, acquire and accept from the Seller
at the Initial Closing, subject to the Permitted Restrictions, a total of Seven
Million (7,000,000) Transaction Shares (such shares, the “Initial Transaction
Shares”; the purchase and sale of the Initial Transaction Shares at the Initial
Closing, the “Initial Transaction”).


(b)Initial Closing. The closing of the Initial Transaction (the “Initial
Closing”) shall take place at the offices of Lowenstein Sandler LLP, 1251 Avenue
of the Americas, 17th Floor, New York, New York 10020 (the “LS Offices”), at
10:00 a.m., New York City time, on the twelfth business day after the
satisfaction or written waiver (to the extent waivable) of the conditions set
forth in Section 6 of this Agreement (excluding conditions that, by their terms,
cannot be satisfied until the Initial Closing, but subject to the satisfaction
or





--------------------------------------------------------------------------------





waiver of those conditions), or at such other date, time or place as the Seller
and Purchaser may mutually agree upon in writing. The date on which the Initial
Closing actually occurs is hereinafter referred to as the “Initial Closing
Date.”


(c)Initial Purchase Price. Subject to the terms and conditions set forth in
Section 6 of this Agreement, at or contemporaneous with the Initial Closing, (i)
the Purchaser shall pay, or cause to be paid, to the Seller an amount in cash
equal to $10.10 per share for each of the Initial Transaction Shares, for a
total of Seventy Million Seven Hundred Thousand Dollars (USD $70,700,000) (the
“Initial Purchase Price”), payable in accordance with Section 9(b)(i) of this
Agreement and (ii) the Seller shall deliver, or cause to be delivered, to the
Purchaser, the Initial Transaction Shares, such delivery to be effected in
accordance with Section 9(a)(i) and Section 9(a)(iii) of this Agreement


(d)Initial Transfer Effectiveness. For all purposes related to the Initial
Transaction (including, without limitation, the determination of beneficial or
record holders as of any date and the right to receive dividends, property or
other distributions from the Company or any other person or entity in respect of
or in exchange for the Initial Transaction Shares), the effective date of the
sale, conveyance, assignment and delivery of the Initial Transaction Shares
shall be the Initial Closing Date. The Purchaser shall promptly remit and
deliver to the Seller any amounts or property paid or distributed to it in
respect of the Initial Transaction Shares with respect to a record date prior to
the Initial Closing Date, and the Seller shall promptly remit and deliver to the
Purchaser any amounts or property paid or distributed to it in respect of the
Initial Transaction Shares with respect to a record date on or following the
Initial Closing Date, other than the Initial Purchase Price.


Section 2.Purchase and Sale of Transaction Shares at the Second Closing;
Purchase Price Payable at the Second Closing.


(a)Second Transaction. Subject to the terms and conditions of this Agreement,
the Seller hereby agrees to sell, convey, assign and deliver to the Purchaser at
the Second Closing (as defined below), free and clear of all Encumbrances and
Transfer Restrictions other than the Permitted Restrictions , and the Purchaser
hereby agrees to purchase, acquire and accept from the Seller at the Second
Closing, subject to the Permitted Restrictions, a total of Five Million
(5,000,000) Transaction Shares (such shares, the “Second Transaction Shares”;
the purchase and sale of the Second Transaction Shares at the Second Closing,
the “Second Transaction”).


(b)Second Closing. The closing of the Second Transaction (the “Second Closing”)
shall take place at the LS Offices, at 10:00 a.m., New York City time, on the
twelfth business day after the satisfaction or written waiver (to the extent
waivable) of the conditions set forth in Section 7 of this Agreement (excluding
conditions that, by their terms, cannot be satisfied until the Second Closing,
but subject to the satisfaction or waiver of those conditions), or at such other
date, time or place as the Seller and Purchaser may mutually agree upon in
writing. The date on which the Second Closing actually occurs is hereinafter
referred to as the “Second Closing Date.”


(c)Second Purchase Price. Subject to the terms and conditions set forth in
Section 7 of this Agreement, at or contemporaneous with the Second Closing, (i)
the Purchaser shall pay, or cause to be paid, to the Seller an amount in cash
equal to $11.00 per share for each of the Second Transaction Shares, for a total
of Fifty Five Million Dollars (USD $55,000,000) (the “Second Purchase Price”),
payable in accordance with Section 9(b)(ii) of this Agreement and (ii) the
Seller shall deliver, or cause to be delivered, to the Purchaser the Second
Transaction Shares, such delivery to be effected in accordance with Section
9(a)(ii) and Section 9(a)(iii) of this Agreement.





--------------------------------------------------------------------------------







(d)Second Transfer Effectiveness. For all purposes related to the Second
Transaction (including, without limitation, the determination of beneficial or
record holders as of any date and the right to receive dividends, property or
other distributions from the Company or any other person or entity in respect of
or in exchange for the Second Transaction Shares), the effective date of the
sale, conveyance, assignment and delivery of the Second Transaction Shares shall
be the Second Closing Date. The Purchaser shall promptly remit and deliver to
the Seller any amounts or property paid or distributed to it in respect of the
Second Transaction Shares with respect to a record date prior to the Second
Closing Date, and the Seller shall promptly remit and deliver to the Purchaser
any amounts or property paid or distributed to it in respect of the Second
Transaction Shares with respect to a record date on or following the Second
Closing Date, other than the Second Purchase Price.


Section 3.Representations and Warranties of the Seller. Except, with respect to
the representations and warranties set forth in Section 3(d), Section 3(e) and
Section 3(f) of this Agreement, as otherwise disclosed in the SEC Documents
filed prior to the execution of this Agreement, the Seller hereby represents and
warrants to the Purchaser as follows:


(a)Capacity; Due Authorization and Execution; Enforceability. The Seller has the
power and capacity to enter into this Agreement and to consummate the Initial
Transaction and the Second Transaction (collectively, the “Transactions”). The
execution, delivery, and performance by the Seller of this Agreement and the
consummation by the Seller of its obligations hereunder have been duly
authorized by all necessary action by the Seller. This Agreement has been duly
and validly executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar Laws from time to time in
effect that affect creditors’ rights generally, and by legal and equitable
limitations on the availability of specific remedies. Any person signing this
Agreement on behalf of the Seller has been duly and validly authorized and
empowered to do so and has the authority to bind the Seller and to effectuate
the transactions contemplated by this Agreement.


(b)No Contravention; No Conflict. The execution, delivery and performance by the
Seller of this Agreement and consummation by the Seller of the Transactions do
not and will not (i) violate any decree or judgment of any court or other
governmental authority applicable to or binding on the Seller, (ii) violate any
provision of any statute, rule or regulation which is, to the Seller’s
Knowledge, applicable to the Seller, (iii) conflict with, or result in any
violation of, any provision of any Organizational Document (as defined in
Section 11 of this Agreement) of the Seller or (iv) violate or result in a
default under any contract to which the Seller or any of the Seller’s assets or
properties are bound. No consent or approval of, or filing by the Seller with,
any governmental authority or other person not a party hereto is required for
the execution, delivery and performance by the Seller of this Agreement or the
consummation of the Transactions by the Seller.


(c)Beneficial Ownership; No Encumbrances; Transfer Restrictions. The Seller is
the sole record and beneficial owner of the Transaction Shares, free and clear
of any Encumbrances, and upon the transfer of the Transaction Shares to the
Purchaser, the Purchaser shall acquire good title thereto, free and clear of any
Encumbrances or Transfer Restrictions, other than Transfer Restrictions arising
solely under the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder, and/or under similar state securities Laws (collectively, the
“Permitted Restrictions”). The Transaction Shares constitute 100% of the equity
interests of the Company owned by the Seller or its controlled Affiliates and
the Seller does not own any other securities convertible into, or rights to
acquire, equity interests in the Company or any of its subsidiaries.





--------------------------------------------------------------------------------







(d)SEC Disclosure; Contracts. To the Knowledge of the Seller, since February 24,
2015 the Company has timely filed or furnished (within time frames permitted
through the use of Form 12b-25) all SEC Documents with the Securities and
Exchange Commission (the “SEC”) required to be so filed by it pursuant to
applicable Law and the SEC rules and regulations thereunder and has not filed or
furnished any such SEC Documents on a confidential basis. To the Knowledge of
the Seller, as of its respective filing date, and, if amended, as of the date of
the last amendment prior to the date of this Agreement, each of the SEC
Documents complied in all material respects with the requirements of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Sarbanes-Oxley Act of 2002 and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Documents and did not contain
as of the time they were filed or furnished any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Other than this Agreement and the
Registration Rights Agreement, neither the Seller nor any of its controlled
Affiliates is a party to any contract or agreement with the Company or any of
its subsidiaries or any contract or agreement relating to the Transaction Shares
or any rights relating thereto, including any agreement governing the sale,
disposition, transfer or voting of the Transaction Shares, except for the
agreements described in Schedule I to this Agreement.


(e)Financial Statements. To the Knowledge of the Seller, the consolidated
financial statements of the Company included in the SEC Documents (including the
related notes and schedules) (the “Financial Statements”) (a) have been prepared
from, and are in accordance with, the books and records of the Company and its
consolidated subsidiaries, (b) comply as to form in all material respects with
the applicable accounting requirements and with the rules and regulations of the
SEC, the Exchange Act and the Securities Act, (c) have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except as may be
indicated in the Financial Statements or in the notes to the Financial
Statements), and (d) fairly present, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows of
the Company and its subsidiaries as of the date and for the periods referred to
in the Financial Statements. To the Knowledge of the Seller, since the date of
the Company’s balance sheet filed with the SEC for the fiscal quarter ended
January 2, 2016, the Company has not effected any change in any method of
accounting or accounting practice.


(f)Undisclosed Liabilities; Absence of Certain Events.


(i)To the Knowledge of the Seller, the Company and its subsidiaries do not have
any liabilities or obligations of any nature (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or not
accrued, whether liquidated or unliquidated, whether primary or secondary, and
whether due or to become due), including any liability for taxes, except for (a)
liabilities expressly specified in the Company’s balance sheet filed with the
SEC for the fiscal quarter ended April 2, 2016 or disclosed in the notes
thereto, (b) liabilities arising under executory contracts other than with
respect to the breach thereof, (c) liabilities and obligations incurred in the
ordinary course of business since the date of the Company’s balance sheet filed
with the SEC for the fiscal quarter ended April 2, 2016, (d) liabilities and
obligations arising out of or in connection with this Agreement or the
Transactions and (e) liabilities that would not reasonably be expected to be
material to the Company and its subsidiaries taken as a whole.


(ii)To the Knowledge of the Seller, since the date of the Company’s balance
sheet filed with the SEC for the fiscal year ended October 3, 2015, there has
not been a Material Adverse Effect.







--------------------------------------------------------------------------------





(g)No Adverse Proceedings. No proceedings relating to the Transaction Shares are
pending or, to the Knowledge of the Seller, threatened, before any court,
arbitrator or administrative or governmental body or authority that would
adversely affect the Seller’s right to transfer the Transaction Shares to the
Purchaser hereunder.


(h)No Demand Registrations. Neither the Seller nor any of its Affiliates has
delivered a Demand Registration Request (as defined in the Registration Rights
Agreement) to the Company or otherwise exercised any of its rights to a Demand
Registration under the Registration Rights Agreement.


(i)Sole Representations or Warranties. The Seller acknowledges that the
Purchaser is not making any representations or warranties to the Seller, and the
Seller is not relying on any statements, whether oral or written, which may have
been made at any time by the Purchaser or on the Purchaser’s behalf, except for
those representations and warranties of the Purchaser expressly set forth in
Section 5 of this Agreement.


Section 4.Representations and Warranties of the Company. Except, with respect to
the representations and warranties set forth in Section 4(c), Section 4(d),
Section 4(e) and Section 4(f), as otherwise disclosed in the SEC Documents filed
prior to the execution of this Agreement, the Company hereby represents and
warrants to the Purchaser as follows:


(a)Capacity; Due Authorization and Execution; Enforceability. The Company has
the power and capacity to enter into this Agreement. The execution, delivery,
and performance by the Company of this Agreement and the consummation by the
Company of its obligations hereunder have been duly authorized by all necessary
action by the Company. This Agreement has been duly and validly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws from time to time in effect that affect
creditors’ rights generally, and by legal and equitable limitations on the
availability of specific remedies. Any person signing this Agreement on behalf
of the Company has been duly and validly authorized and empowered to do so and
has the authority to bind the Company and to effectuate the transactions
contemplated by this Agreement.


(b)No Contravention; No Conflict. The execution, delivery and performance by the
Company of this Agreement do not and will not (i) violate any decree or judgment
of any court or other governmental authority applicable to or binding on the
Company or any of its subsidiaries, (ii) violate any provision of any statute,
rule or regulation which is applicable to the Company or any of its
subsidiaries, (iii) conflict with, or result in any violation of, any provision
of any Organizational Document of the Company or any of its subsidiaries or (iv)
violate or result in a default under any material contract to which the Company,
any of the Company’s subsidiaries or any of their respective assets or
properties are bound. No consent or approval of, or filing by the Company with,
any governmental authority or other person not a party hereto is required for
the execution, delivery and performance by the Company of this Agreement.


(c)SEC Disclosure. Since February 24, 2015 the Company has timely filed or
furnished (within time frames permitted through the use of Form 12b-25) all SEC
Documents with the SEC required to be so filed by it pursuant to applicable Law
and the SEC rules and regulations thereunder and has not filed or furnished any
such SEC Documents on a confidential basis. As of its respective filing date,
and, if amended, as of the date of the last amendment prior to the date of this
Agreement, each of the SEC Documents complied in all material respects with the
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act
of 2002 and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Documents and did not contain as of the time they were
filed or furnished any untrue statement of a material





--------------------------------------------------------------------------------





fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.


(d)Financial Statements. The Financial Statements (a) have been prepared from,
and are in accordance with, the books and records of the Company and its
consolidated subsidiaries, (b) comply as to form in all material respects with
the applicable accounting requirements and with the rules and regulations of the
SEC, the Exchange Act and the Securities Act, (c) have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the Financial Statements or in the notes to the
Financial Statements), and (d) fairly present, in all material respects, the
consolidated financial position and the consolidated results of operations and
cash flows of the Company and its subsidiaries as of the date and for the
periods referred to in the Financial Statements. Since the date of the Company’s
balance sheet filed with the SEC for the fiscal quarter ended January 2, 2016,
the Company has not effected any change in any method of accounting or
accounting practice.


(e)Controls and Procedures. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the
Exchange Act), as required by Rules 13a-15(a) and 15d-15(a) of the Exchange Act,
and such disclosure controls and procedures are reasonably designed to ensure
that material information relating to the Company, including its consolidated
subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within the Company and its
subsidiaries, and to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Based on the Company management’s most
recently completed evaluation of the Company’s internal controls over financial
reporting prior to the date of this Agreement, (a) the Company had no
significant deficiencies or material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) which are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and (b)
the Company has no knowledge of any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.


(f)Undisclosed Liabilities; Absence of Certain Events.


(i)The Company and its subsidiaries do not have any liabilities or obligations
of any nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or not accrued, whether liquidated or
unliquidated, whether primary or secondary, and whether due or to become due),
including any liability for taxes, except for (a) liabilities expressly
specified in the Company’s balance sheet filed with the SEC for the fiscal
quarter ended April 2, 2016 or disclosed in the notes thereto, (b) liabilities
arising under executory contracts other than with respect to the breach thereof,
(c) liabilities and obligations incurred in the ordinary course of business
since the date of the Company’s balance sheet filed with the SEC for the fiscal
quarter ended April 2, 2016, (d) liabilities and obligations arising out of or
in connection with this Agreement or the Transactions and (e) liabilities that
would not reasonably be expected to be material to the Company and its
subsidiaries taken as a whole.


(ii)Since the date of the Company’s balance sheet filed with the SEC for the
fiscal year ended October 3, 2015, there has not been a Material Adverse Effect.


(g)Antitakeover Statutes. Assuming the accuracy of the representation set forth
in Section 5(g)(ii) of this Agreement, the Company has taken all action
necessary to approve this Agreement, the Stockholders Agreement, and in each
case, the transactions contemplated hereby and thereby, for purposes of Section
203





--------------------------------------------------------------------------------





of the Delaware General Corporation Law, as amended (the “DGCL”), such that the
restrictions on business combinations set forth in Section 203 of the DGCL shall
be inapplicable to American Securities LLC and its affiliates.


Section 5.Representations, Warranties and Agreements of the Purchaser. The
Purchaser hereby represents and warrants to the Seller, and agrees with the
Seller, as follows:


(a)Capacity; Due Authorization and Execution; Enforceability. The Purchaser has
the power and capacity to enter into this Agreement and to consummate the
Transactions. The execution, delivery, and performance by the Purchaser of this
Agreement and the consummation by the Purchaser of its obligations hereunder
have been duly authorized by all necessary action by the Purchaser. This
Agreement has been duly and validly executed and delivered by the Purchaser and
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar Laws from time to time in effect that affect creditors’ rights
generally, and by legal and equitable limitations on the availability of
specific remedies. Any person signing this Agreement on behalf of the Purchaser
has been duly and validly authorized and empowered to do so and has the
authority to bind the Purchaser, as the case may be, and to effectuate the
transactions contemplated by this Agreement.


(b)No Contravention; No Conflict. The execution, delivery and performance by the
Purchaser of this Agreement and consummation by the Purchaser of the
Transactions do not and will not (i) violate any decree or judgment of any court
or other governmental authority applicable to or binding on the Purchaser, (ii)
violate any provision of any statute, rule or regulation which is, to the
Purchaser’s knowledge, applicable to the Purchaser, (iii) conflict with, or
result in any violation of, any provision of any Organizational Document of the
Purchaser or (iv) violate or result in a default under any material contract to
which the Purchaser or any of the Purchaser’s assets or properties are bound. No
consent or approval of, or filing by the Purchaser with, any governmental
authority or other person not a party hereto is required for the execution,
delivery and performance by the Purchaser of this Agreement or the consummation
of the Transactions by the Purchaser.


(c)Securities Law Restrictions. The Purchaser acknowledges that (i) the
Transaction Shares were issued to the Seller without registration under federal
or state securities laws, (ii) the Transaction Shares shall be sold by the
Seller to the Purchaser without registration under federal or state securities
laws, (iii) the Seller is an affiliate of the Company and (iv) upon its purchase
of the Transaction Shares, each such Transaction Share shall be subject to the
Permitted Restrictions.


(d)Independent Evaluation; Accredited Investor; Big Boy Representations; Limited
Remedies.


(i)    Subject to the accuracy of the representations and warranties provided by
the Seller and the Company in this Agreement, the Purchaser has conducted an
independent evaluation of the Transaction Shares, including through discussions
with senior officers of the Company, to determine whether to engage in the
Transactions. The Purchaser represents and acknowledges that: (A) it is an
accredited investor (as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act), with sufficient knowledge and experience in transactions
comparable to the Transactions to evaluate the merits and risks of this
Agreement; (B) it is purchasing the Transaction Shares solely for its own
account; and (C) the Seller is relying upon such acknowledgements and
representations, as well as the other acknowledgments set forth elsewhere in
this Section 5, as a condition to entering into this Agreement.





--------------------------------------------------------------------------------







(ii)    The Purchaser acknowledges that the sole purposes of the representations
and warranties set forth in Section 3(d), Section 3(e), Section 3(f), Section
4(c), Section 4(d), Section 4(e) and Section 4(f) of this Agreement are to
enable the Purchaser, at its option, to (A) terminate this Agreement pursuant to
Section 10(a)(iv) of this Agreement if the condition set forth in Section
6(b)(i) of this Agreement is not satisfied and (B) terminate this Agreement
pursuant to Section 10(a)(v) of this Agreement if the condition set forth in
Section 7(b)(i) of this Agreement is not satisfied. The Purchaser acknowledges
that, subject to the rights retained by the Purchaser under Section 5(f), the
failure of such representations and warranties to be true and correct shall not
constitute a basis for any claim by the Purchaser for damages (whether raised
before or after the consummation of the Initial Closing or the Second Closing),
rescission or any other remedy other than termination of this Agreement to the
extent contemplated by Section 10(a)(iv) and Section 10(a)(v) of this Agreement.
For the avoidance of doubt, the Purchaser acknowledges and agrees that if the
Initial Closing has been consummated, and the Purchaser elects to terminate this
Agreement with respect to the Second Closing in accordance with Section 10(a)(v)
of this Agreement, then the Purchaser shall have no right of rescission, no
claim for damages and no other remedy with respect to the Initial Closing, other
than those rights retained by the Purchaser under Section 5(f). If any such
claim (for damages, rescission or any other remedy other than such termination)
may exist, the Purchaser, recognizing its disclaimer of reliance and the
Seller’s and the Company’s reliance on such disclaimer as a condition to
entering into this Agreement, covenants and agrees not to assert any such claim
against the Seller, Cerberus Capital Management, L.P. (“CCM”), Cerberus
Operations and Advisory Company, LLC (“COAC”), Oak Hill Advisors, L.P. and OHSOF
BA Holdings Cooperatief U.A. (collectively, “Oak Hill”) or any of the Seller’s,
CCM’s, COAC’s or Oak Hill’s respective officers, directors, shareholders,
partners, representatives, agents or Affiliates (as defined in Section 11 of
this Agreement), except as set forth in Section 5(f).
(iii)    The Purchaser has advised the Seller that with respect to matters
relating to the Company not covered by Section 3(d), Section 3(e), Section 3(f),
Section 4(c), Section 4(d), Section 4(e) and Section 4(f) (the “Other Matters”)
of this Agreement, the Purchaser intends to base its determination to proceed
solely on publicly available information, even if there is a material
discrepancy between publicly available information and information that has not
yet been publicly disclosed. The Purchaser is voluntarily assuming all risks
associated with information provided by the Company to the Seller or its
representatives with respect to the Other Matters (the “Company Information”)
and expressly warrants and represents that (x) the Purchaser disclaims the
existence of, or its reliance on, any representation by the Seller concerning
the Company Information and (y) the Purchaser is not relying on any disclosure
or non-disclosure made or not made, or the completeness thereof, in connection
with or arising out of the Company Information, and therefore has no claims
against the Seller, CCM, COAC, Oak Hill, the Company or any of the Seller’s,
CCM’s, COAC’s, Oak Hill’s or the Company’s officers, directors, shareholders,
partners, representatives, agents or Affiliates with respect to the Company
Information. If any such claim may exist, the Purchaser, recognizing its
disclaimer of reliance and the Seller’s and the Company’s reliance on such
disclaimer as a condition to entering into this Agreement, covenants and agrees
not to assert any such claim against the Seller, CCM, COAC, Oak Hill, the
Company or any of the Seller’s, CCM’s, COAC’s. Oak Hill’s or the Company’s
officers, directors, shareholders, partners, representatives, agents or
Affiliates. The Purchaser acknowledges that it has been advised that Dev Kapadia
is a senior officer of the Seller and a managing director of CCM and a member of
the Board of Directors of the Company, that Chan Galbato is a senior officer of
COAC and a member of the Board of Directors of the Company, that Dennis Donovan
is a senior officer of COAC and a member of the Board of Directors of the





--------------------------------------------------------------------------------





Company and that COAC is an Affiliate of CCM. As a result, the Seller, CCM and
COAC may from time to time be in possession of Company Information that may be
material and/or nonpublic, and which, if known by the Purchaser, could impact
the Purchaser’s decision to purchase the Transaction Shares and/or to enter into
this Agreement and perform its terms. The Purchaser acknowledges that some of
such Company Information is not or may not be known by the Purchaser and has not
been disclosed to the Purchaser by the Seller.


(e)Required Protections. The Purchaser wishes to enter into the Transactions for
the Purchaser’s own business and investment purposes. The Purchaser acknowledges
that the Seller would not enter into the Transactions with the Purchaser in the
absence of the protections afforded to the Seller by the Purchaser’s
representations, warranties and agreements set forth in this Section 5, and the
releases and waivers set forth in this Section 5 and elsewhere in this
Agreement. The Purchaser further acknowledges that the Purchaser is providing
such representations, warranties, agreements, releases and waivers contained in
this Agreement as a material and necessary inducement to the Seller to
consummate the Transactions (without which the Seller would not consummate the
Transactions).


(f)Waivers and Releases. Except in the case of common law fraud and except with
respect to the right to terminate all or portions of this Agreement as
contemplated by Section 5(d)(ii) and Section 10(a) of this Agreement, Purchaser
hereby irrevocably waives any and all actions, causes of action, rights or
claims, whether known or unknown, contingent or matured, and whether currently
existing or hereafter arising, including, without limitation, claims it may have
or hereafter acquire under applicable federal and/or state securities laws,
statutory fraud or any other applicable laws, that the Purchaser may have or
hereafter acquire against the Seller, CCM, COAC, Oak Hill or the Seller’s,
CCM’s, COAC’s or Oak Hill’s officers, directors, shareholders, partners,
representatives, agents or Affiliates (collectively, the “Seller Released
Persons” and each, individually, a “Seller Released Person”), in each case, in
any way, directly or indirectly, arising out of, relating to or resulting from
the Seller’s, CCM’s, COAC’s, Oak Hill’s or any such other person’s failure to
disclose the Company Information or any other information to the Purchaser. The
Purchaser also agrees that it shall not institute or maintain any cause of
action, suit, complaint or other proceeding against any Seller Released Person,
in each case, directly or indirectly related to or in any way as a result of the
Seller’s, CCM’s, COAC’s, Oak Hill’s or any such other person’s failure to
disclose the Company Information or any other information to the Purchaser. The
Purchaser intends to effect, to the maximum extent permitted by law, a complete
and knowing waiver of the Purchaser’s rights as set forth in this Section 5(f).
Each of the terms of the waivers and releases set forth in this Section 5(f)
shall survive the execution and delivery of this Agreement and the consummation
of the Transaction. For the avoidance of doubt, the Purchaser is not waiving any
claims for breaches of the representations and warranties that survive the
Initial Closing or the Second Closing, in each case as set forth in Section 26,
and the Purchaser is not waiving any claims that may arise against the Company
under applicable Law.


(g)Certain Legal Matters.


(i) As of the Initial Closing Date and the Second Closing Date, the Purchaser
will not be included within a “person” (as defined in 16 C.F.R. § 801.1(a)(1))
having total assets or annual net sales of $10 million (as adjusted) or more, as
defined in 16 C.F.R. § 801.11, and therefore does not meet the size of person
test set forth in 15 U.S.C. §18a(a)(2)(B).
(ii) As of immediately prior to the execution and delivery of this Agreement,
the Purchaser was not an “interested stockholder” of the Company as such term is
defined in Section 203 of the DGCL.





--------------------------------------------------------------------------------





(h)Sole Representations or Warranties. The Seller is not making any
representations or warranties to the Purchaser, and the Purchaser is not relying
on any statements, whether oral or written, which may have been made at any time
by the Seller or on the Seller’s behalf, except for those representations and
warranties of the Seller expressly set forth in Section 3 of this Agreement. The
Company is not making any representations or warranties to the Purchaser, and
the Purchaser is not relying on any statements, whether oral or written, which
may have been made at any time by the Company or on the Company’s behalf, except
for those representations and warranties of the Company expressly set forth in
Section 4 of this Agreement.


Section 6.Conditions Precedent to the Obligations of the Purchaser and the
Seller to Consummate the Initial Transaction.


(a)Condition to the Obligations of Both the Purchaser and the Seller. The
respective obligations of the Purchaser and the Seller to consummate the Initial
Transaction are subject to the satisfaction or waiver of the condition that, at
the Initial Closing Date, there shall be no order or Law of any nature of any
court or governmental authority or body of competent jurisdiction in effect that
restrains, enjoins or prohibits the consummation of the Initial Transaction.


(b)Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
to consummate the Initial Transaction are also subject to the satisfaction or
waiver of the following conditions precedent:


(i)the representations and warranties of the Seller contained in Section 3(d),
Section 3(e) and Section 3(f)(i) of this Agreement shall be true and correct in
all respects (without giving effect to any materiality or Material Adverse
Effect qualifications) in each case as of the date hereof and as of the Initial
Closing Date including as if made both on the date hereof and on the Initial
Closing Date, except for such failures to be true and correct as would not have,
individually or in the aggregate, a Material Adverse Effect;


(ii)the representations and warranties of the Seller contained in Section 3 of
this Agreement, other than the representations and warranties set forth in
Section 3(d), Section 3(e) and Section 3(f)(i) of this Agreement, shall be true
and correct in all respects, in each case, as of the date hereof and as of the
Initial Closing Date, including as if made both on the date hereof and on the
Initial Closing Date;


(iii)the representations and warranties of the Company contained in Section
4(c), Section 4(d), Section 4(e) and Section 4(f)(i) of this Agreement shall be
true and correct in all respects (without giving effect to any materiality or
Material Adverse Effect qualifications) in each case as of the date hereof and
as of the Initial Closing Date including as if made both on the date hereof and
on the Initial Closing Date, except for such failures to be true and correct as
would not have, individually or in the aggregate, a Material Adverse Effect;


(iv)the representations and warranties of the Company contained in Section 4 of
this Agreement, other than the representations and warranties set forth in
Section 4(c) Section 4(d), Section 4(e) and Section 4(f)(i) of this Agreement,
shall be true and correct in all respects, in each case, as of the date hereof
and as of the Initial Closing Date, including as if made both on the date hereof
and on the Initial Closing Date;


(v)the Seller and the Company shall have complied in all material respects with
all of the respective party’s covenants and agreements contained in this
Agreement to be performed by such party on or prior to the Initial Closing Date;
provided that the Seller shall have complied in all respects





--------------------------------------------------------------------------------





with each of the Seller’s covenants and agreements set forth in Sections
8(b)(iii), 9(a)(i) and 9(a)(iii) of this Agreement;


(vi)Dennis Donovan shall have resigned from the board of directors of the
Company and from the board of directors of any subsidiary of the Company, Kevin
Penn shall have been appointed to the board of directors of the Company for a
term expiring in 2018 and Michael Sand shall have been appointed to the board of
directors of the Company for a term expiring in 2017, in each case effective
upon consummation of the Initial Closing;


(vii)all of the Seller’s rights under the Registration Rights Agreement with
respect to the Initial Transaction Shares shall have been transferred to the
Purchaser in accordance with Section 8(b) of this Agreement;


(viii)each of the Seller and the Company shall have delivered to the Purchaser a
certificate, dated as of the Initial Closing Date and executed by an authorized
representative of the Seller or the Company, as applicable, affirming that such
party’s obligations with respect to the conditions set forth in Section 6(b)(i),
Section 6(b)(ii), Section 6(b)(iii), Section 6(b)(iv) and Section 6(b)(v) of
this Agreement have been satisfied; and


(ix)except for the Stockholder Agreement, the Company shall not have become a
party to any shareholder rights plan (as such term is commonly understood in
connection with corporate transactions) and shall not have unilaterally adopted,
approved or implemented, in its organizational documents or otherwise, any
“moratorium,” “control share,” “fair price,” “takeover” or “interested
stockholder” provision that would cause the Purchaser to incur or suffer a
detriment (including through disproportionate dilution, relative to other
holders of shares of the Company’s capital stock, of the Purchaser’s equity or
voting power or through a requirement to purchase or otherwise acquire, or offer
to acquire, additional equity securities of the Company in the form of a
mandatory offer requirement or similar provision), including by affecting the
Purchaser’s ability to continue to hold or acquire additional shares of the
Company’s common stock following the Initial Closing or that would have an
adverse effect on the Purchaser’s representation on the Company’s board of
directors after the Initial Closing.


(c)Conditions to the Seller’s Obligations. The obligations of the Seller to
consummate the Initial Transaction are also subject to the satisfaction or
waiver of the following conditions precedent:


(i)the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the Initial Closing Date, including as if made both on the date hereof and on
the Initial Closing Date;


(ii)the Purchaser shall have complied in all material respects with all of the
Purchaser’s covenants and agreements contained in this Agreement to be performed
by the Purchaser on or prior to the Initial Closing Date, including the payment
of the Initial Purchase Price;


(iii)the Purchaser shall have complied in all material respects with those
provisions of the Stockholder Agreement (as initially executed and delivered)
that govern the extent to which the Purchaser may purchase securities of the
Company prior to the execution and delivery of the Credit Agreement Amendment by
all applicable parties thereto; and







--------------------------------------------------------------------------------





(iv)the Purchaser shall have delivered to the Seller a certificate, dated as of
the Initial Closing Date and executed by an authorized representative of the
Purchaser, affirming that the conditions set forth in Section 6(c)(i) and
Section 6(c)(ii) of this Agreement have been satisfied.


Section 7.Conditions Precedent to the Obligations of the Purchaser and the
Seller to Consummate the Second Transaction.


(a)Conditions to the Obligations of Both the Purchaser and the Seller. The
respective obligations of the Purchaser and the Seller to consummate the Second
Transaction are subject to the satisfaction or waiver of the following
conditions:


(i)    at the Second Closing Date, there shall be no order or Law of any nature
of any court or governmental authority or body of competent jurisdiction in
effect that restrains, enjoins or prohibits the consummation of the Second
Transaction; and
(ii)    the Initial Closing shall have been consummated at least twelve business
days prior to the Second Closing Date.
(b)Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
to consummate the Second Transaction are also subject to the satisfaction or
waiver of the following conditions precedent:


(i)the representations and warranties of the Seller contained in Section 3(d),
Section 3(e), and Section 3(f)(i) of this Agreement shall be true and correct in
all respects (without giving effect to any materiality or Material Adverse
Effect qualifications) in each case as of the date hereof and as of the Second
Closing Date including as if made both on the date hereof and on the Second
Closing Date, except for such failures to be true and correct as would not have,
individually or in the aggregate, a Material Adverse Effect;


(ii)the representations and warranties of the Seller contained in Section 3 of
this Agreement, other than the representations and warranties set forth in
Section 3(d), Section 3(e), and Section 3(f)(i) of this Agreement, shall be true
and correct in all respects, in each case, as of the date hereof and as of the
Second Closing Date, including as if made both on the date hereof and on the
Second Closing Date;


(iii)the representations and warranties of the Company contained in Section
4(c), Section 4(d), Section 4(e) and Section 4(f)(i) of this Agreement shall be
true and correct in all respects (without giving effect to any materiality or
Material Adverse Effect qualifications) in each case as of the date hereof and
as of the Second Closing Date including as if made both on the date hereof and
on the Second Closing Date, except for such failures to be true and correct as
would not have, individually or in the aggregate, a Material Adverse Effect;


(iv)the representations and warranties of the Company contained in Section 4 of
this Agreement, other than the representations and warranties set forth in
Section 4(c) Section 4(d), Section 4(e) and Section 4(f)(i) of this Agreement,
shall be true and correct in all respects, in each case, as of the date hereof
and as of the Second Closing Date, including as if made both on the date hereof
and on the Second Closing Date;







--------------------------------------------------------------------------------





(v)the Seller and the Company shall have complied in all material respects with
all of the respective party’s covenants and agreements contained in this
Agreement to be performed by such party on or prior to the Second Closing Date;
provided that the Seller shall have complied in all respects with each of the
Seller’s covenants and agreements set forth in Sections 8(b)(iii), 9(a)(ii) and
9(a)(iii) of this Agreement;


(vi)the Credit Agreement shall have been amended by the parties thereto to
provide substantially in the form set forth in Schedule II annexed hereto,
subject to any additional modifications as shall be consented to by the
Purchaser, such consent not to be unreasonably withheld, conditioned or delayed
(in the form set forth in such Schedule II, subject to any such modifications,
the “Credit Agreement Amendment”);


(vii)each person on the board of directors of the Company and/or the board of
directors of any subsidiary of the Company that is affiliated with any Seller
Released Person shall have resigned from the board of directors of the Company
and such subsidiaries, and there shall have been appointed to the board of
directors of the Company two individuals designated by the Purchaser, in each
case effective upon consummation of the Second Closing;


(viii)all of the Seller’s rights under the Registration Rights Agreement with
respect to the Second Transaction Shares shall have been transferred to the
Purchaser in accordance with Section 8(b) of this Agreement;


(ix)each of the Seller and the Company shall have delivered to the Purchaser a
certificate, dated as of the Second Closing Date and executed by an authorized
representative of the Seller or the Company, as applicable, affirming that such
party’s obligations with respect to the conditions set forth in Section 7(b)(i),
Section 7(b)(ii), Section 7(b)(iii), Section 7(b)(iv) and Section 7(b)(v) of
this Agreement have been satisfied; and


(x)the Company shall not have become a party to any shareholder rights plan (as
such term is commonly understood in connection with corporate transactions) and
shall not have unilaterally adopted, approved or implemented, in its
organizational documents or otherwise, any “moratorium,” “control share,” “fair
price,” “takeover” or “interested stockholder” provision that would cause the
Purchaser to incur or suffer a detriment (including through disproportionate
dilution, relative to other holders of Shares, of the Purchaser’s equity or
voting power or through a requirement to purchase or otherwise acquire, or offer
to acquire, additional equity securities of the Company in the form of a
mandatory offer requirement or similar provision), including by affecting the
Purchaser’s ability to continue to hold or acquire additional shares of the
Company’s common stock following the Second Closing or that would have an
adverse effect on the Purchaser’s representation on the Company’s board of
directors after the Second Closing.


(c)Conditions to the Seller’s Obligations. The obligations of the Seller to
consummate the Second Transaction are also subject to the satisfaction or waiver
of the following conditions precedent:


(i)the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the Second Closing Date, including as if made both on the date hereof and on
the Second Closing Date;







--------------------------------------------------------------------------------





(ii)the Purchaser shall have complied in all material respects with all of the
Purchaser’s covenants and agreements contained in this Agreement to be performed
by the Purchaser on or prior to the Second Closing Date, including but not
limited to the payment of the Second Purchase Price;


(iii)the Purchaser shall have complied in all material respects with those
provisions of the Stockholder Agreement (as initially executed and delivered)
that govern the extent to which the Purchaser may purchase securities of the
Company prior to the execution and delivery of the Credit Agreement Amendment by
all applicable parties thereto; and


(iv)the Purchaser shall have delivered to the Seller a certificate, dated as of
the Second Closing Date and executed by an authorized representative of the
Purchaser, affirming that the conditions set forth in Section 7(c)(i), Section
7(c)(ii) and Section 7(c)(iii) of this Agreement have been satisfied.


Section 8.Covenants.


(a)Efforts. Each of the parties hereto shall cooperate with the other parties
hereto and use (and shall cause their respective Affiliates to use) their
respective reasonable best efforts to promptly take, or cause to be taken, all
actions, and do, or cause to be done, all things, necessary, proper or advisable
under this Agreement and applicable Laws to consummate the Transactions as
promptly as practicable. Among other things, the Seller shall use commercially
reasonable efforts to cause the Company to execute and deliver the Credit
Agreement Amendment as promptly as practicable and the Company shall use best
efforts to cause the Credit Agreement Amendment to be executed and delivered by
the parties thereto as promptly as practicable. The Purchaser and the Seller
shall provide the Company with such information as the Company shall reasonably
request in connection with the efforts of the Seller and the Company to have
executed and delivered the Credit Agreement Amendment.


(b)Rights Under the Registration Rights Agreement.


(i)Contemporaneous with the Initial Closing, all of the Seller’s rights under
the Registration Rights Agreement with respect to the Initial Transaction Shares
and all of the Seller’s obligations first arising after the date of the Initial
Closing with respect to the Initial Transaction Shares, shall have been
transferred to the Purchaser, such that the Purchaser shall have resale
registration rights, including the exclusive right to six of the ten Demand
Registrations (as defined in the Registration Rights Agreement) of the Seller
pursuant to Section 2.01(a) of the Registration Rights Agreement, and the
related obligations with respect to the Initial Transaction Shares pursuant to
Section 3.01(a) of the Registration Rights Agreement. In order to effectuate the
transfer of such registration rights and obligations, in accordance with Section
3.01(b) of the Registration Rights Agreement, contemporaneous with the Initial
Closing, (A) the Seller shall deliver a notice to the Company, in the form
attached hereto as Exhibit A, stating the name and address of the Purchaser,
identifying the Initial Transaction Shares as the securities with respect to
which rights and obligations under the Registration Rights Agreement are being
transferred and stating that the rights and obligations being so transferred are
resale registration rights and the related obligations under the Registration
Rights Agreement with respect to the Initial Transaction Shares, and (B) the
Purchaser shall deliver to the Company a written agreement, in the form attached
hereto as Exhibit B, to be bound by the terms of the Registration Rights
Agreement with respect to the resale of the Initial Transaction Shares.







--------------------------------------------------------------------------------





(ii)Contemporaneous with the Second Closing, all of the Seller’s rights under
the Registration Rights Agreement with respect to the Second Transaction Shares
and all of the Seller’s obligations first arising after the date of the Second
Closing with respect to the Second Transaction Shares, shall have been
transferred to the Purchaser, such that the Purchaser shall have resale
registration rights, including the exclusive right to the remaining Demand
Registrations of the Seller pursuant to Section 2.01(a) of the Registration
Rights Agreement, and the related obligations with respect to the Second
Transaction Shares pursuant to Section 3.01(a) of the Registration Rights
Agreement. In order to effectuate the transfer of such registration rights and
obligations, in accordance with Section 3.01(b) of the Registration Rights
Agreement, contemporaneous with the Second Closing, (A) the Seller shall deliver
a notice to the Company, in the form attached hereto as Exhibit A, stating the
name and address of the Purchaser, identifying the Second Transaction Shares as
the securities with respect to which rights and obligations under the
Registration Rights Agreement are being transferred and stating that the rights
and obligations being so transferred are resale registration rights and the
related obligations under the Registration Rights Agreement with respect to the
Second Transaction Shares, and (B) the Purchaser shall deliver to the Company a
written agreement, in the form attached hereto as Exhibit B, to be bound by the
terms of the Registration Rights Agreement with respect to the resale of the
Second Transaction Shares.


(iii)Except as set forth in the second sentence of this Section 8(b)(iii), the
Seller shall not exercise its right to a Demand Registration pursuant to Section
2.01 of the Registration Rights Agreement. Notwithstanding the foregoing, this
Section 8(b)(iii) shall not preclude the Seller from exercising its right to a
Demand Registration pursuant to Section 2.01 of the Registration Rights
Agreement with respect to all of the Transaction Shares if this Agreement is
terminated prior to the Initial Closing and, subject to the Purchaser’s rights
pursuant to Section 8(b)(i) above, shall not preclude the Seller from exercising
such right with respect to all of the Second Transaction Shares if this
Agreement is terminated after the Initial Closing but prior to the Second
Closing; provided, however, that in the event either the Seller or the Purchaser
shall thereafter exercise its right to a Demand Registration and the other party
exercises its piggyback registration rights pursuant to Section 2.02 of the
Registration Rights Agreement, notwithstanding the terms of Section 2.01(f) of
the Registration Rights Agreement, the Seller and the Purchaser agree that any
“cutback” on the number of shares to be registered by the Company shall be
allocated pro rata between the Seller and the Purchaser.


(iv)The Company hereby agrees and confirms that the Seller’s rights and
obligations under the Registration Rights Agreement with respect to the Initial
Transaction Shares and the Second Transaction Shares are transferable to the
Purchaser, and will be duly and effectively transferred to the Purchaser, in the
manner set forth in Section 8(b)(i) and Section 8(b)(ii) of this Agreement.


(c)Transfer of the Transaction Shares. The Company shall provide all customary
documentation required to effect the transfer of (i) the Initial Transaction
Shares at the Initial Closing and (ii) the Second Transaction Shares at the
Second Closing, in each case, on the books of the Company and the records of the
Company’s transfer agent, including by providing any legal opinions or other
documentation requested by the Company’s transfer agent in connection with such
transfers. The Company acknowledges and agrees that, from and after the Initial
Closing, the Purchaser and its Affiliates are express assignees or designees of
the Seller for all purposes as contemplated in the Company’s Second Amended and
Restated Certificate of Incorporation, dated February 24, 2015, as the same may
be amended from time to time, and, for the avoidance of doubt, the Company
confirms that shares of common stock of the Company beneficially owned by the
Seller and the Purchaser and their respective Affiliates will be aggregated for
purposes of any such determination. The Seller confirms such assignment and
designation.





--------------------------------------------------------------------------------







(d)Modification of the Existing S-3 Registration Statement. In the event that
the Initial Closing is consummated, then, promptly after the earlier of the
termination of this Agreement or the consummation of the Second Closing, the
Company shall file with the SEC either the Prospectus Supplement or the
Post-Effective Amendment. If the Company files the Post-Effective Amendment with
the SEC, the Company shall thereafter use reasonable commercial efforts to have
the SEC declare the Post-Effective Amendment effective as promptly as
practicable.


Section 9.Deliveries and Payments.


(a)Deliveries by the Seller.


(i)In making the delivery of the Initial Transaction Shares contemplated by
Section 1(c) of this Agreement, subject to the satisfaction or waiver of the
applicable conditions, at the Initial Closing the Seller shall cause the Initial
Transaction Shares to be transferred in electronic form via book entry transfer
to the Purchaser and the Company shall cause its transfer agent to reflect the
Purchaser’s receipt of the Initial Transaction Shares in book-entry form,
including registering the Initial Transaction Shares in the name of the
Purchaser.


(ii)In making the delivery of the Second Transaction Shares contemplated by
Section 2(c) of this Agreement, subject to the satisfaction or waiver of the
applicable conditions, at the Second Closing the Seller shall cause the Second
Transaction Shares to be transferred in electronic form via book entry transfer
to the Purchaser and the Company shall cause its transfer agent to reflect the
Purchaser’s receipt of the Second Transaction Shares in book-entry form,
including registering the Second Transaction Shares in the name of the
Purchaser.


(iii)The Transaction Shares delivered to the Purchaser at the Initial Closing
and the Second Closing shall be free and clear of all Encumbrances and Transfer
Restrictions (other than the Permitted Restrictions). In the event that any of
the Transaction Shares are held in “street name” through a bank, broker or other
nominee, the Seller shall instruct such bank, broker or nominee to transfer the
Transaction Shares to the Purchaser as provided in this Agreement.


(b)Payments by the Purchaser.


(i)In making the payment contemplated by Section 1(c) of this Agreement, subject
to the satisfaction or waiver of the applicable conditions, at the Initial
Closing, immediately prior to the transfer of the Initial Transaction Shares,
the Purchaser shall pay or cause to be paid, against the delivery of such
Transaction Shares, the Initial Purchase Price by wire transfer of immediately
available funds to an account designated by the Seller at least one business day
prior to the Initial Closing (it being understood that the Purchaser will
complete the payment to such account, and Seller will have received confirmation
of such payment, immediately prior to the transfer to the Purchaser of the
Initial Transaction Shares and the receipt of such evidence of book-entry
notations reflecting the purchase of the Initial Transaction Shares hereunder).


(ii)In making the payment contemplated by Section 2(c) of this Agreement,
subject to the satisfaction or waiver of the applicable conditions, at the
Second Closing, immediately prior to the transfer of the Second Transaction
Shares, the Purchaser shall pay or cause to be paid, against the delivery of
such Transaction Shares, the Second Purchase Price by wire transfer of
immediately available funds to an account designated by the Seller at least one
business day prior to the Second





--------------------------------------------------------------------------------





Closing (it being understood that the Purchaser will complete the payment to
such account, and Seller will have received confirmation of such payment,
immediately prior to the transfer to the Purchaser of the Second Transaction
Shares and the receipt of such evidence of book-entry notations reflecting the
purchase of the Second Transaction Shares hereunder).


Section 10.Termination.


(a)Termination Events. This Agreement may be terminated and the Transactions (to
the extent not theretofore consummated) may be abandoned:


(i)by mutual written consent of the Purchaser and the Seller;


(ii)by either the Purchaser or the Seller, each in its sole discretion and upon
written notice to the other party, if the Initial Closing shall not have been
consummated on or before five months from the date hereof (the “Initial Closing
Outside Date”); provided, however, that this right to terminate this Agreement
shall not be available to any party who is in breach in any material respect of
any of its obligations hereunder;


(iii)by either the Purchaser or the Seller, each in its sole discretion and upon
written notice to the other party, if the Second Closing shall not have been
consummated on or before six months from the date hereof (the “Second Closing
Outside Date”); provided, however, that (A) this right to terminate this
Agreement shall not be available to any party who is in breach in any material
respect of any of its obligations hereunder and (B) any such termination
pursuant to this Section 10(a)(iii) shall apply solely with respect to the
Second Closing;


(iv)by the Purchaser if any of the conditions set forth in Sections 6(a) or 6(b)
of this Agreement shall have become incapable of fulfillment by the Initial
Closing Outside Date and shall not have been waived by the Purchaser;


(v)by the Purchaser if any of the conditions set forth in Sections 7(a) or 7(b)
of this Agreement shall have become incapable of fulfillment by the Second
Closing Outside Date and shall not have been waived by the Purchaser; provided,
however, that any such termination pursuant to this Section 10(a)(v) shall apply
solely with respect to the Second Closing;


(vi)by the Seller if any of the conditions set forth in Section 6(a) or Section
6(c) of this Agreement shall have become incapable of fulfillment by the Initial
Closing Outside Date and shall not have been waived by the Seller; or


(vii)by the Seller if any of the conditions set forth in Section 7(a) or Section
7(c) of this Agreement shall have become incapable of fulfillment by the Second
Closing Outside Date and shall not have been waived by the Seller; provided,
however, that any such termination pursuant to this Section 10(a)(vii) shall
apply solely with respect to the Second Closing.


(b)Effect of Termination. In the event of any termination of this Agreement as
provided in Section 10(a) of this Agreement, this Agreement shall forthwith
become void and of no further force and effect and there shall be no liability
on the part of the Purchaser, the Company or the Seller, except that (i) if such
termination occurs after the Initial Closing has been consummated, such
termination shall apply solely with respect to the Second Closing, (ii) the
obligations of the parties under this Section 10(b) and Section 11, Section 12,
Section 13, Section 14, Section 15, Section 16, Section 18, Section 19, Section
20, Section 21,





--------------------------------------------------------------------------------





Section 22, Section 23, Section 24, Section 25 and Section 26 of this Agreement
shall remain in full force and effect, and (iii) except as otherwise provided in
Section 5(d)(ii) and Section 5(f) of this Agreement, termination shall not
preclude any party from bringing suit against any other party for any breach of
this Agreement if such breach resulted from such other’s party’s intentional
misconduct.


Section 11.Certain Definitions. When used in this Agreement, the following terms
shall have the meanings set forth below:


“Affiliate” means, with respect to any person or entity, any other person or
entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such person
or entity, whether through ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, neither the Company nor any of its
subsidiaries shall be considered an “Affiliate” of any Seller Released Person.
“Credit Agreement” means the credit agreement and joinder agreement, dated as of
September 28, 2015, among the Company, Peach County Holdings Inc., Blue Bird
Global Corporation, Blue Bird Body Company, each loan party that is a party
thereto, Société Générale, as an issuing bank and the swingline lender, and
Société Générale, as Administrative Agent.
“Encumbrance” means any pledge, hypothecation, assignment, lien, stock legend,
restriction, charge, claim, security interest, option, right of first refusal,
preference, priority or other preferential arrangement of any kind or nature
whatsoever.
“Knowledge” means, with respect to the Seller, the actual knowledge of Dev
Kapadia and Chan W. Galbato.


“Law” means any foreign, federal, state, local law, statute, code, ordinance,
rule or regulation.
“Material Adverse Effect” means any change, event, development, condition,
occurrence or effect (each, an “Event”) that is, or would reasonably be expected
to be, materially adverse to the business, condition (financial or otherwise),
assets, liabilities or results of operations of the Company and its
subsidiaries, taken as a whole; provided, however, that none of the following
shall be deemed in themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) any changes resulting
from general market, economic, financial, capital markets or political or
regulatory conditions, (ii) any changes or proposed changes of Law or GAAP (or,
in each case, any authoritative interpretations thereof), (iii) any changes
resulting from any act of terrorism, war, national or international calamity, or
any worsening thereof, (iv) any changes generally affecting the industries in
which the Company and its subsidiaries conduct their businesses or (v) any
decline in the market price of the Company’s common stock; provided that this
clause (v) shall not preclude any Event that may have contributed to or caused
such decline from being taken into account in determining whether a Material
Adverse Effect has occurred; and provided, further, however, that any Event
referred to in clauses (i), (ii), (iii) or (iv) of this definition may
constitute (and may be taken into account in determining the occurrence or
expected occurrence of) a Material Adverse Effect if such Event adversely
affects the Company and its subsidiaries in a disproportionate manner relative
to other participants in the Company’s industry.
“Organizational Documents” means (a) in the case of a person or entity that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required





--------------------------------------------------------------------------------





by the Laws of its jurisdiction of formation or organization; (b) in the case of
a person or entity that is a partnership, its articles or certificate of
partnership, formation or association, and its partnership agreement (in each
case, limited, limited liability, general or otherwise); (c) in the case of a
person or entity that is a limited liability company, its articles or
certificate of formation or organization, and its limited liability company
agreement or operating agreement; and (d) in the case of a person or entity that
is none of a corporation, partnership (limited, limited liability, general or
otherwise), limited liability company or natural person, its governing
instruments as required or contemplated by the Laws of its jurisdiction of
organization.
“Post-Effective Amendment” means a post-effective amendment to the Company’s
registration statement on Form S-3, file number 333-202801, reflecting the
resale registration of the Transaction Shares purchased by the Purchaser
hereunder and the inclusion of the Purchaser as a “selling security holder”
thereunder.
“Prospectus Supplement” means a prospectus supplement to the prospectus
contained in the Company’s registration statement on Form S-3, file number
333-202801, reflecting the resale registration of the Transaction Shares
purchased by the Purchaser hereunder and the inclusion of the Purchaser as a
“selling security holder” thereunder.
“Registration Rights Agreement” means the registration rights agreement, dated
February 24, 2015, by and among the Company, the Seller and the other parties
named therein.
“SEC Documents” means all reports, schedules, forms, statements, registration
statements, prospectuses and other documents required to be filed or furnished
by the Company to the SEC under the Securities Act and the Exchange Act for all
periods subsequent to February 24, 2015.
“Transfer Restriction” means, with respect to any security or other property,
any condition to or restriction on the ability of the holder thereof to sell,
assign or otherwise transfer such security or other property or to enforce the
provisions thereof or of any document related thereto, whether set forth in such
security or other property itself or in any document related thereto or arising
by operation of law, including, without limitation, such conditions or
restrictions arising under federal, state or foreign Laws or under any
contracts, arrangements or agreements.
Section 12.Entire Agreement; Amendment and Modification. This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and, except as otherwise expressly agreed
contemporaneously with the execution of this Agreement, supersedes any prior
agreements between the parties, written or oral. This Agreement may be amended
or modified only by a writing signed by the parties hereto.


Section 13.Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party or parties entitled to the benefit thereof, but
only by a writing signed by the party or parties waiving such terms or
conditions. No waiver of any provision of this Agreement or of any rights or
benefits arising hereunder shall be deemed to constitute or shall constitute a
waiver of any other provision of this Agreement (whether or not similar), nor
shall any such waiver constitute a continuing waiver, unless otherwise expressly
provided in writing.


Section 14.Governing Law; Jurisdiction and Venue. This Agreement is made under
and shall be governed by the Laws of the State of New York without giving effect
to the principles of conflicts of laws or choice of laws thereof. The parties
hereto expressly agree that, with respect to any dispute, litigation or other
matter relating to or arising out of the relationships contemplated by this
Agreement, exclusive jurisdiction and venue thereof shall be in the Federal
Court of the United States located in the Southern





--------------------------------------------------------------------------------





District of New York, and each of the parties hereto hereby expressly (i)
consents to the exclusive jurisdiction and venue of such Court, (ii) agrees that
all claims with respect to any such action or proceeding shall be heard and
determined in such Court, (iii) irrevocably waives any defense of an
inconvenient forum to the maintenance of any action or proceeding in such Court,
(iv) consents to service of process by mailing or delivering such service to the
party at its respective principal business address and (v) agrees that a final
judgment in any such action or proceeding from which there is no further appeal
shall be conclusive and may be enforced in any other jurisdictions by suit on
the judgment or in any manner provided by Law.


Section 15.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS AGREEMENT AND
AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A JUDGE AND
NOT BEFORE A JURY.


Section 16.Notices. Notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed given (i) when personally
delivered, (ii) one business day after being sent by FedEx or other
internationally recognized overnight delivery service or (iii) when sent by
electronic mail. All notices shall be addressed to the parties as follows:


If to the Seller:


c/o Cerberus Capital Management, L.P.
875 Third Avenue, 11th Floor
New York, NY 10022
Attention: Dev Kapadia, Managing Director
Email: dkapadia@cerberuscapital.com


with a required copy to:


c/o Cerberus Capital Management, L.P.
875 Third Avenue, 12th Floor
New York, NY 10022
Attention: Stuart Reisman, Associate General Counsel
Email: sreisman@cerberusoperations.com
and with a required copy to:


Lowenstein Sandler LLP
1251 Avenue of the Americas, 17th Floor
New York, NY 10020
Attention: Robert G. Minion, Esq. and Peter H. Ehrenberg, Esq.
Email: rminion@lowenstein.com and pehrenberg@lowenstein.com





--------------------------------------------------------------------------------







If to the Purchaser:


ASP BB Holdings LLC
c/o American Securities, LLC
299 Park Avenue
34th Floor
New York, New York 10171
Attention: Eric L. Schondorf, General Counsel
Email: eschondorf@american-securities.com


with a required copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael E. Lubowitz, Esq.
Email: michael.lubowitz@weil.com


If to the Company:


Blue Bird Corporation
402 Blue Bird Boulevard
Fort Valley, Georgia 31030
Attention: Paul Yousif, Esq.
Email: paul.yousif@blue-bird.com


with a required copy to:


Smith, Gambrell & Russell, LLP
Promenade, Suite 3100
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592
Attn: Terry Ferraro Schwartz, Esq.
Email: TSCHWARTZ@sgrlaw.com


and with a required copy to:


Morris Nichols Arsht & Tunnell, LLP
1201 North Market Street, 16th Floor
P.O. Box 1347
Wilmington, Delaware 19899
Attn: Jeffrey Wolters, Esq.
Email:jwolters@mnat.com


Section 17.Assignment; Binding Effect. No party hereto may transfer, sell,
encumber, appoint agents with respect to, or assign its rights or obligations
under this Agreement in whole or in part without the prior written consent of
the other parties to this Agreement; provided, however, that the Purchaser may
assign this Agreement and any and all of its rights and obligations hereunder to
any Affiliate of the Purchaser.





--------------------------------------------------------------------------------





No assignment by the Purchaser shall relieve the Purchaser of any of its
obligations hereunder. Without limiting any other rights or remedies of the
parties, any assignment by a party in violation of the foregoing shall be of no
force and effect and void ab initio. Without limiting any of the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and any permitted assigns.


Section 18.Further Assurances. In the event that any additional agreements,
instruments or other actions are required in the reasonable opinion of any of
the parties hereto, the Company, DTC or any other person or entity in order to
effectuate the intent and purposes of this Agreement and the transactions
contemplated hereby, the parties hereto shall prepare, execute and deliver such
additional agreements and other instruments in mutually acceptable form, and
take such other further actions as may be required to carry out the provisions
of this Agreement and consummate and make effective the transactions
contemplated hereby.


Section 19.Counterparts; Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures on this
Agreement may be conveyed by electronic transmission and shall be binding upon
the parties so transmitting their signatures. Counterparts with original
signatures shall be provided to the other parties following the applicable
electronic transmission; provided, however, that failure to provide the original
counterpart shall have no effect on the validity or the binding nature of this
Agreement.


Section 20.Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under any applicable Law, then such provision
shall be deemed modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification shall render it legal, valid and
enforceable, then this Agreement shall be construed as if not containing such
provision, and the rights and obligations of the parties shall be construed and
enforced accordingly.


Section 21.No Strict Construction. This Agreement has been jointly drafted by
the parties hereto, after negotiations and consultations with their respective
counsel. This Agreement shall not be construed more strictly against one party
than against the other party.


Section 22.Headings and Captions. Headings and captions of this Agreement are
for convenience of reference only and are not to be construed in any way as part
of this Agreement or in the interpretation of this Agreement. Whenever the word
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation.”


Section 23.United States Dollars. All payments pursuant to this Agreement shall
be made in United States dollars.


Section 24.Schedule 13D Amendment; Other Public Announcements. The Seller agrees
that the current beneficial owner of the Transaction Shares shall, promptly
after the execution of this Agreement, file a copy of this Agreement with the
Securities and Exchange Commission pursuant to a filing of an amendment to a
Schedule 13D and shall make related disclosures therein; a draft copy of such
amendment has been provided to the Purchaser. Without the prior written consent
of the other party, no party to this Agreement shall, directly or indirectly,
make or cause to be made, any press release, filing or other public disclosure
relating to the Transactions or this Agreement, provided, however, that a party
may disclose such information if required by applicable Law, regulation or
legally binding request by any regulatory authority, after consultation with the
other parties and after being advised by its outside legal counsel that such
disclosure is so legally required; and provided, further, that in such event the
disclosing party shall, except to the extent





--------------------------------------------------------------------------------





advance notice of such disclosure would cause the disclosing party to violate
applicable Law or regulation, provide advance notice of such disclosure to the
other parties together with a copy of the anticipated disclosure (or such
portions thereof that relate to the other party or to the terms of this
Agreement) and give the other party the opportunity to reasonably comment on
such portions of the disclosure.


Section 25.Remedies. Each party hereto agrees that money damages may not be a
sufficient remedy for any breach of this Agreement by any party hereto and that
the other party may suffer irreparable harm as a result of any such breach.
Without prejudice to the rights and remedies otherwise available to the parties
hereto, each party agrees that the parties shall be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
an injunction or specific performance, in the event of any breach or threatened
breach of the provisions of this Agreement by the other party; provided,
however, subject to the rights of the Purchaser reserved in Section 5(f) of this
Agreement, that the sole remedy available to the Purchaser with respect to the
breach of Section 3(d), Section 3(e), Section 3(f), Section 4(c), Section 4(d),
Section 4(e) and Section 4(f) of this Agreement shall be to terminate this
Agreement to the extent contemplated by Section 10(a)(iv) or Section 10(a)(v) of
this Agreement. Except with respect to the breach of Section 3(d), Section 3(e),
Section 3(f), Section 4(c), Section 4(d), Section 4(e) and Section 4(f) of this
Agreement, for which the sole remedy available to the Purchaser shall be to
terminate this Agreement to the extent contemplated by Section 10(a)(iv) or
Section 10(a)(v) of this Agreement, the remedies available to the parties hereto
shall not be deemed to be exclusive remedies but shall be in addition to all
other remedies available at Law or equity to such parties.


Section 26.Survival of Representations and Warranties. The representations and
warranties set forth in Section 3(a), Section 3(c), Section 3(g), Section 3(h),
Section 4(a), Section 5(a), Section 5(c), Section 5(d), Section 5(e), Section
5(f) and Section 5(g)(i) of this Agreement shall survive in full force and
effect indefinitely. All other representations and warranties of the parties
contained in this Agreement shall not survive the Initial Closing Date with
respect to the Initial Transaction and shall not survive the Second Closing Date
with respect to the Second Transaction. Other than the covenants and agreements
of the parties contained in Section 9, Section 18, Section 24, Section 26 and
Section 27 of this Agreement and the provisions set forth in Section 12, Section
13, Section 14, Section 15, Section 16, Section 17, Section 20, Section 21,
Section 22 and Section 25 to the extent applicable to surviving obligations, the
covenants and agreements of the parties hereto contained in this Agreement shall
not survive the Initial Closing Date with respect to the Initial Transaction and
shall not survive the Second Closing Date with respect to the Second
Transaction.


Section 27.Expenses. Each of the parties hereto shall bear its own expenses
incurred in connection with the negotiation and execution of this Agreement and
each other agreement, document and instrument contemplated by this Agreement and
the consummation of the Transactions contemplated hereby and thereby.


[Signatures are set forth on the next page or pages]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
THE TRAXIS GROUP B.V.
By: /s/ Dev Kapadia
Name: Dev Kapadia
Title: Managing Director

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
BLUE BIRD CORPORATION
By: /s/ Phil Horlock
Name: Phil Horlock
Title: President & CEO



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
ASP BB HOLDINGS LLC
By: /s/ Kevin S. Penn
Name: Kevin S. Penn
Title: President








--------------------------------------------------------------------------------





Schedule I
AGREEMENTS RELATING TO THE TRANSACTION SHARES
Director Removal Letter Agreement, dated as of September 21, 2014, by and
between The Traxis Group B.V. and Hennessy Capital Partners I LLC, which was
filed as  Exhibit 10.4 to the Company’s Current Report on Form 8-K filed with
the SEC on September 24, 2014.





--------------------------------------------------------------------------------





Schedule II
(DRAFT) AMENDMENT NO. 2 TO CREDIT AGREEMENT (DRAFT)
AMENDMENT NO. 2 TO THE CREDIT AGREEMENT AND PARENT JOINDER AGREEMENT (this
“Amendment”), dated as of [__], 2016, among BLUE BIRD CORPORATION (f/k/a
Hennessy Capital Acquisition Corp.), a Delaware corporation (the “Parent”), BLUE
BIRD BODY COMPANY, a Georgia corporation (the “Borrower”), each Lender party
hereto and Société Générale (acting through one or more of its branches or any
Affiliate thereof, collectively, “SG”), as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Credit Agreement
referred to below.
PRELIMINARY STATEMENTS:
WHEREAS, Parent, the Borrower, certain of their Affiliates, the Lenders party
thereto and SG, as Administrative Agent, entered into that certain Credit
Agreement, dated as of June 27, 2014 (as amended by Amendment No. 1 to Credit
Agreement and Parent Joinder Agreement, dated as of September 28, 2015, and as
it may be further amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”);


WHEREAS, Cerberus Capital Management L.P., Oak Hill Advisors, L.P. and their
respective Control Investment Affiliates (collectively, the “Sellers”) intend to
transfer (the “Sponsor Transfer”) all of the Equity Interests of Holdings owned
by Sellers to American Securities, LLC and/or its Control Investment Affiliates
(collectively, the “Buyers”); and


WHEREAS, in connection with the Sponsor Transfer, the Borrower wishes to effect
an amendment to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the Borrower, the Parent, the Administrative Agent
and the Lenders party hereto have agreed to amend the Credit Agreement on the
terms and conditions hereinafter set forth.


SECTION 1.Amendment to the Credit Agreement. The Credit Agreement is, effective
as of the Amendment No. 2 Effective Date, hereby amended as follows:


(a)Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:
“Cerberus” means Cerberus Capital Management L.P. and its Control Investment
Affiliates.
“Existing Sponsors” means, collectively, Cerberus and Oak Hill; and “Existing
Sponsor” means each of them, individually.
“New Sponsor” means American Securities, LLC and its Control Investment
Affiliates
“Oak Hill” means Oak Hill Advisors, L.P. and its Control Investment Affiliates.
“Sponsor Transfer Date” means the first date that all of the Equity Interests of
Holdings owned by the Existing Sponsors have been transferred to the New
Sponsor.


(b)The definition of “Sponsors” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:
“Sponsors” means (i) prior to the Sponsor Transfer Date, collectively, the
Existing Sponsors and the New Sponsor and (ii) from and after the Sponsor
Transfer Date, the New Sponsor; and “Sponsor” means each of them, individually.





--------------------------------------------------------------------------------







SECTION 2.Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Amendment No. 2 Effective Date”) when, and only when, each of
the following conditions have been satisfied or waived in accordance with the
terms therein:


(a)The Administrative Agent shall have received counterparts of this Amendment
executed by (i) the Administrative Agent, (ii) the Borrower, (iii) the Parent
and (iv) the Required Lenders;


(b)The Borrower shall have paid (i) for the account, without duplication, of
each Lender that has returned an executed signature page to this Amendment (each
such Lender, a “Consenting Lender”) at or prior to 5:00 pm (New York City time)
on [_____], 2016, fees in the amount equal to [___]% of the sum of such
Consenting Lender’s (x) principal amount of outstanding Term Loans, in the case
of a Term Lender, and (y) Revolving Commitments in the case of a Revolving
Lender, in each case, as in effect immediately prior to the Amendment No. 2
Effective Date and (ii) all reasonable and documented out-of-pocket fees and
expenses (limited to, with respect to legal fees and costs, the reasonable and
documented out-of-pocket fees and expenses of Paul Hastings LLP) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and other matters relating to the Loan Documents;


(c)(i) The representations and warranties of the Parent, the Borrower and each
other Loan Party contained in this Amendment or any other Loan Document shall be
true and correct in all material respects prior to and after giving effect to
this Amendment and the transactions contemplated herein; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates; (ii) no Default or Event of Default shall exist, or
would result from (x) the consummation of the Sponsor Transfer or (y) the
amendments to the Credit Agreement contemplated hereby, and the other
transactions contemplated hereby; and


(d)the Administrative Agent shall have received a certificate dated as of the
Amendment No. 2 Effective Date and executed by a Responsible Officer of the
Borrower as to the matters set forth in Section 2(c) of this Amendment.


For purposes of determining compliance with the conditions specified in this
Section 2, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to the Amendment No. 2 Effective Date specifying
its objection thereto.


SECTION 3.Representations and Warranties. (a) Each of the Borrower and the
Parent hereby represents and warrants, on and as of the Amendment No. 2
Effective Date, each on behalf of itself and the other Loan Parties, that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the Amendment No. 2 Effective
Date, before and after giving effect to this Amendment, as though made on and as
of the Amendment No. 2 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language is true and
correct (after giving effect to any qualification therein) in all respects as of
such respective dates.





--------------------------------------------------------------------------------







(a)Each of the Borrower and the Parent represents and warrants, on and as of the
Amendment No. 2 Effective Date, that: (i) it has the requisite power to execute
and deliver this Amendment, and all corporate or other action required to be
taken by it for the due and proper authorization, execution, delivery and
performance of this Amendment and the consummation of the transactions
contemplated hereby has been duly and validly taken; (ii) this Amendment has
been duly authorized, executed and delivered by it; and (iii) no order, consent,
approval, license, authorization or validation of or filing, recording or
registration or exemption by or any other action by any Governmental Authority
is or will be required in connection with the execution and delivery of this
Amendment.


(b)Each of the Borrower and the Parent hereby represents and warrants, on and as
of the Amendment No. 2 Effective Date, each on behalf of itself, each
Intermediate Parent and their respective Restricted Subsidiaries, that the
Sponsor Transfer (i) does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
Person, except (x) such as have been obtained or made and are in full force and
effect or (y) for consents, approvals, registrations, filings or other actions
the failure to make or obtain would not reasonably be expected to be adverse in
any material respect to the rights of the Administrative Agent or the Lenders,
(ii) will not violate (x) the Organizational Documents of, or (y) any
Requirements of Law applicable to, the Parent, the Borrower, any Intermediate
Parent or any Restricted Subsidiary, (iii) will not violate or result in a
default under any indenture or other material agreement or instrument binding
upon the Parent, the Borrower, any Intermediate Parent or any Restricted
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Parent, the
Borrower, any Intermediate Parent or any Restricted Subsidiary, or give rise to
a right of, or result in, termination, cancellation or acceleration of any
obligation thereunder except (in the case of each of clauses (ii)(y) and (iii)
to the extent that such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (iv) will not
result in the creation or imposition of any Lien on any asset of the Parent, the
Borrower, any Intermediate Parent or any Restricted Subsidiary.


(c)Each of the Borrower and the Parent hereby represents and warrants that both
immediately before and after giving effect to the Amendment, no event has
occurred and is continuing that constitutes a Default or Event of Default or
would result therefrom.


SECTION 4.Reference to and Effect on the Credit Agreement and the other Loan
Documents.


(a)On and after the effectiveness of this Amendment, each reference in the
Credit Agreement and the other Loan Documents to “this Amendment”, “hereunder”,
“hereof’ or words of like import referring to the Credit Agreement or such other
Loan Document shall mean and be a reference to the Credit Agreement or such Loan
Document as amended by this Amendment.


(b)The Credit Agreement and each other Loan Document as specifically amended by
this Amendment are and shall continue to be in full force and effect and are
hereby in all respects ratified, consented to and confirmed. This Amendment
shall be a “Loan Document” for purposes of the definition thereof in the Credit
Agreement and the other Loan Documents.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under the Credit Agreement or any
other Loan Document.







--------------------------------------------------------------------------------





SECTION 5.Expenses. Each of the Borrower and the Parent hereby reconfirms its
respective obligations pursuant to Section 9.03 (and subject to any limitations
set forth therein) of the Credit Agreement to pay the reasonable and documented
or invoiced out-of-pocket expenses incurred by the Administrative Agent in
connection with this Amendment.


SECTION 6.Loan Document. The parties hereto acknowledge and agree that this
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


SECTION 7.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment by email,
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


SECTION 8.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


SECTION 9.Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


SECTION 10.Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.


SECTION 11.Notices; Successors; Waiver of Jury Trial. All communications and
notices hereunder shall be given as provided in the Credit Agreement. The terms
of this Amendment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns. Each of the parties
hereto irrevocably waives trial by jury in any action or proceeding with respect
to this Amendment or any other Loan Document.


[Signature Pages Follow.][Blue Bird - Amendment No. 2 - Signature Page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective Responsible Officers as of the date first above written.


BLUE BIRD BODY COMPANY,
as the Borrower


By: ____________________________    
Name:
Title:






BLUE BIRD CORPORATION, as Parent


By: ____________________________    
Name:
Title:




Société Générale,
as Administrative Agent


By:___________________________    
Name:
Title:
 






________________________,
as a Lender


By: ____________________________    
Name:
Title:




* If a second signature block is required:




By: ____________________________    
Name:
Title:









--------------------------------------------------------------------------------





Exhibit A
Form of Registration Rights Agreement Notice
NOTICE OF TRANSFER OF RIGHTS UNDER REGISTRATION RIGHTS AGREEMENT


This Notice of Transfer of Rights (the “Notice”) under Registration Rights
Agreement (as defined below) is given this ___ day of _____, 2016, by The Traxis
Group B.V., a limited liability company existing under the laws of the
Netherlands (the “Seller”) to Blue Bird Corporation, a Delaware corporation (the
“Company”), in accordance with Section 3.01(b)(i) of that certain Registration
Rights Agreement, dated as of February 24, 2015 (as the same may hereafter be
amended, modified or amended and restated, the “Registration Rights Agreement”),
by and among the Seller, the Company and the other parties named therein, and in
connection with the sale (the “Sale”) of an aggregate of 7,000,000 This Notice
will be executed and delivered at the Initial Closing. At the Second Closing, a
similar Notice will be executed and delivered, with “7,000,000” replaced with
“5,000,000.” shares of common stock, par value $.0001 per share (the “Shares”),
of the Company by the Seller to ASP BB Holdings LLC (the “Purchaser”), pursuant
to a Purchase and Sale Agreement (as the same may hereafter be amended, modified
or amended and restated), dated as of May ___, 2016, by and among the Seller,
the Company and the Purchaser, and the transfer of the Seller’s rights under the
Registration Rights Agreement to the Purchaser in connection with such Sale.
The address of the Purchaser is: c/o American Securities LLC, 299 Park Avenue,
34th Floor, New York, New York 10171.
All of the Seller’s rights under the Registration Rights Agreement with respect
to the Shares are being transferred to the Purchaser in connection with the
Sale, which Sale is being consummated today.
IN WITNESS WHEREOF, this Notice is executed as of the date first set forth
above.
THE TRAXIS GROUP B.V.
By: 
Name:
Title:

RECEIPT ACKNOWLEDGED:
BLUE BIRD CORPORATION
By:
Name:
Title:








--------------------------------------------------------------------------------





Exhibit B
Form of Registration Rights Agreement Joinder


JOINDER TO REGISTRATION RIGHTS AGREEMENT


This Joinder (the “Joinder”) to Registration Rights Agreement (as defined below)
is entered into as of _______, 2016, in accordance with Section 3.01(b)(ii) of
that certain Registration Rights Agreement, dated as of February 24, 2015 (as
the same may hereafter be amended, modified or amended and restated, the
“Registration Rights Agreement”), by and among The Traxis Group B.V., a limited
liability company existing under the laws of the Netherlands (the “Seller”),
Blue Bird Corporation (formerly known as Hennessy Capital Acquisition Corp.), a
Delaware corporation (the “Company”), and the other parties named therein, and
in connection with the sale (the “Sale”) of an aggregate of 7,000,000 This
Joinder will be executed and delivered at the Initial Closing. At the Second
Closing, a similar Joinder will be executed and delivered, with “7,000,000”
replaced with “5,000,000.”
shares of common stock, par value $.0001 per share (the “Shares”), of the
Company by the Seller to the undersigned, pursuant to a Purchase and Sale
Agreement (as the same may hereafter be amended, modified or amended and
restated), dated as of May __, 2016, by and among the Seller, the Company and
the undersigned, and the transfer of the Seller’s rights under the Registration
Rights Agreement to the undersigned in connection with such Sale. By execution
and delivery of this Joinder and the acceptance thereof by the Company, the
undersigned hereby agrees and acknowledges that the undersigned is a “Holder”, a
“Transferee” and a “Demanding Party” as such terms are defined in the
Registration Rights Agreement, with respect to the Shares subject to the Sale,
and hereby agrees to be bound by the terms of, subject to the obligations of,
and entitled to the benefits of, the Registration Rights Agreement as a
“Holder”, a “Transferee” and a “Demanding Party” thereunder, and authorizes this
Joinder to be attached to the Registration Rights Agreement.
IN WITNESS WHEREOF, this Joinder is executed, in counterpart, as of the date
first set forth above.


ASP BB HOLDINGS LLC
By:
Name:
Title:

ACCEPTED & ACKNOWLEDGED
BLUE BIRD CORPORATION
By:
Name:
Title:










--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







This Joinder will be executed and delivered at the Initial Closing. At the
Second Closing, a similar Joinder will be executed and delivered, with
“7,000,000” replaced with “5,000,000.”





